DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
There is a lack of consistency in regards to how reference character 50 is designated in pars. [0033], [0044], [0045], [0049], and [0050] of the specification.  In particular, reference character 50 is described as "status indicator", "displays", "status indicators or displays", "LED screen status display", and "status display".  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"control selectors" in claims 1 and 11.  The “control selectors” is being interpreted as defined in par. [0018] of the specification to be a functional component typically operated by hand by a user (e.g., control knob, switches, sliders, pushbuttons, wheels, or levers) or a programmed button on a touch-screen or similar operator interface.
"controller" in claims 1 and 11.  The “controller” is being interpreted as defined in pars. [0019]-[0020] of the specification to include dedicated circuitry (e.g., an application specific integrated circuit) or a processor (e.g., programmable logic controller or field-programmable gate array). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claims 1 and 11 recites “a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners” and “a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors”.  It is unclear whether the “plurality of control selectors” or the “controller” controls the output levels of the plurality of gas cooktop burners.  From par. [0043] of the specification, it would appear that the control selectors provide input signals to the controller and that the controller controls the plurality of digital gas valves, and thereby the output levels of the plurality of gas cooktop burners, in response to the input signals from the plurality of control selectors.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-8, 11, 13, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Moro (WO 2013/175439 A1).

a plurality of gas cooktop burners having associated digital gas valves that selectively couple the plurality of gas cooktop burners to a gas supply (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32);
a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), each control selector including an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30); and
a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), wherein the controller is further configured to control the associated illuminated displays of the plurality of control selectors to display, for each control selector among the plurality of control selectors, which gas cooktop burner among the plurality of gas cooktop burners is controlled by such control selector (Moro, page 46, line 33-page 47, line 4).
In regards to claim 3, Moro describes the cooking appliance of claim 1, wherein the illuminated display of each of the plurality of control selectors comprises a display screen (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), and wherein the controller is configured to control the associated illuminated displays of the plurality of control selectors by displaying, for each control selector among the plurality of control selectors, a graphical indication that corresponds to the gas cooktop burner among the plurality of  gas cooktop burners that is controlled by such control selector on the display screen of such control selector (Moro, page 46, line 33- page 47, line 4).
In regards to claim 5, Moro describes the cooking appliance of claim 1, wherein each control selector comprises a rotatable knob (Moro, page 24, lines 19-24; knob 12 of Fig. 30).

In regards to claim 8, Moro describes the cooking appliance of claim 7, wherein the associated illuminated display of each control selector is disposed on a stationary front face of the control selector (Moro, page 46, lines 5-17 – display D is fixed to allow a user to properly read the time displayed).
In regards to claim 11, Moro describes a control selector system for an appliance having a plurality of gas cooktop burners operated by a plurality of digital gas valves (Moro, gas taps 10 of Fig. 8; page 3, lines 4-32; page 5, lines 31-32), comprising:
a plurality of control selectors configured to control output levels of the plurality of gas cooktop burners (Moro, page 3, lines 22-29; control module 20 of Fig. 30), wherein a first control selector among the plurality of control selectors includes an associated illuminated display disposed on a face thereof (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30);  and
a controller configured to control the plurality of digital gas valves in response to user input directed to the plurality of control selectors (Moro, page 3, lines 4-11), wherein the controller is further configured to control the associated illuminated display of the first control selector to display which gas cooktop burner among the plurality of gas cooktop burners is controlled by the first control selector (Moro, page 46, line 33- page 47, line 4).
In regards to claim 13, Moro describes the control selector system of claim 11, wherein the illuminated display of the first control selector comprises a display screen (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30), and wherein the controller is configured to control the associated illuminated display of the first control selector by displaying a graphical indication that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by 
In regards to claim 15, Moro describes the control selector system of claim 11, wherein the first control selector comprises a rotatable knob (Moro, page 24, lines 19-24; knob 12 of Fig. 30).
In regards to claim 17, Moro describes the control selector system of claim 11, wherein the first control selector comprises a rotatable ring (Moro, command means 22 of Fig. 30; page 18, line 22-24; page 25, line 11-22).
In regards to claim 18, Moro describes the control selector system of claim 17, wherein the associated illuminated display of the first control selector is disposed on a stationary front face of the first control selector (Moro, page 46, lines 5-17 – display D is fixed to allow a user to properly read the time displayed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro.
In regards to claim 2, Moro describes cooking appliance of claim 1, wherein the illuminated display of each of the plurality of control selectors comprises a plurality of lights (Moro, page 42, lines 
Moro describe icons arranged in a pattern representative of the arrangement of the gas cooktop burners near the knobs and a display housed in the knob (Moro, Figs. 2 and 30).  The icons described in Moro are not described as a plurality of lights.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify what is displayed on the display to be icons depicting the physical arrangement of the burners on the cooktop and to highlight the burner associated with the knob a given display is housed in to provide an illuminated icon.
In regards to claim 4, Moro describes a plurality of burner icons arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop (Moro, Fig. 2).  Moro does not describe the burner icons being part of a graphical indication displayed on a display.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify what is displayed on the display to be icons depicting the physical arrangement of the burners on the cooktop and to highlight the burner associated with the knob a given display is housed in to provide an illuminated icon.
In regards to claim 12, Moro describes the control selector system of claim 11, wherein the illuminated display of the first control selector comprises a plurality of lights (Moro, Figs. 2 and 30), and wherein the controller is configured to control the associated illuminated display of the first control selector by illuminating a light among the plurality of lights in the associated illuminated display that corresponds to the gas cooktop burner among the plurality of gas cooktop burners that is controlled by the first control selector (Moro, page 46, line 33- page 47, line 4).

In regards to claim 14, Moro describes a plurality of burner icons arranged in a pattern representative of an arrangement of the gas cooktop burners on a cooktop (Moro, Fig. 2).  Moro does not describe the burner icons being part of a graphical indication displayed on a display.
However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify what is displayed on the display to be icons depicting the physical arrangement of the burners on the cooktop and to highlight the burner associated with the knob a given display is housed in to provide an illuminated icon.
Claims 6, 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro as applied to claims 1, 5, 11, and 15 above, and further in view of Chu (EP 3333866 A1).
In regards to claim 6, Moro describes the cooking appliance of claim 5, wherein the associated illuminated display of each control selector is disposed on a front face of the rotatable knob (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30).  Moro does not describe a display that rotates with the rotatable knob.
However, Chu describes a control knob with a display for controlling cooking appliances that rotates with the control knob and updates the information displayed based on the sensed rotation of the display so that the displayed information is readable by a user irrespective of the rotation of the display (Chu, Figs. 1a-e; pars. [0005] and [0061]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the knob of Moro in view 
In regards to claim 9, Moro does not describe a button disposed on a front face of such control selector to shut off the associated digital gas valve of the gas cooktop burner controlled by such control selector.
However, Chu describes a display that is a touchscreen that allows a user to select one of a plurality of operational modes (Chu, par. [0046]).  Chu does not expressly describe a button to turn off the controlled electronics.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Chu to implement a touchscreen display that includes a button configured with a stop function (e.g., turn off power or stop the supply of fuel) as an operational mode.
In regards to claim 16, Moro describes the control selector system of claim 15, wherein the associated illuminated display of the first control selector is disposed on a front face of the rotatable knob (Moro, page 42, lines 25-26; page 46, lines 25-35; display D of Fig. 30).  Moro does not describe a display that rotates with the rotatable knob.
However, Chu describes a control knob with a display for controlling cooking appliances that rotates with the control knob and updates the information displayed based on the sensed rotation of the display so that the displayed information is readable by a user irrespective of the rotation of the display (Chu, Figs. 1a-e; pars. [0005] and [0061]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify the knob of Moro in view of Chu to allow the display to rotate with the knob to reduce the number of moving parts and thereby potential points of failure.

However, Chu describes a display that is a touchscreen that allows a user to select one of a plurality of operational modes (Chu, par. [0046]).  Chu does not expressly describe a button to turn off the controlled electronics.  However, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Moro in view of Chu to implement a touchscreen display that includes a button configured with a stop function (e.g., turn off power or stop the supply of fuel) as an operational mode.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro as applied to claims 1 and 11 above, and further in view of Chu and Tissot (WO 2015/104482 A1).
In regards to claim 10, Moro describe the cooking appliance of claim 1.  However, neither Moro nor Chu describe wherein the controller is configured to controllably reassign one or more of the plurality of control selectors to different gas cooktop burners among the plurality of gas cooktop burners and to update the associated illuminated displays of the plurality of control selectors to display, for each control selector among the plurality of control selectors, which gas cooktop burner among the plurality of gas cooktop burners is controlled by such control selector after controllably reassigning the one or more of the plurality of control selectors.  
However, Chu describes adjusting what is displayed by the electronic display module based on sensed rotational movement of the display member and knob (Chu, par. [0061]).  Tissot describes control knobs that have a touch screen controlled by a controller with buttons that can be reassigned functionality by the controller (Tissot, pars. [0044], [0047], and [0060] of translation).  Moro, Chu, and Tissot are each directed to control knobs with displays that are used to control electrical components.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MICHAEL BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN MICHAEL BADALAMENTI
Examiner
Art Unit 3761